STEPHENS, P. J.
On November 22, 1923, respondent Munguia, who was at that time receiving aid as a county welfare case, was given a work order by the charities de*755partment- of petitioner and while thus engaged suffered injury for which award was made.
The questions here presented are identical with the case of County of Los Angeles v. Industrial Acc. Com., 2 Cal. App. (2d) 614 [38 Pac. (2d) 828], in which we concluded that such an award was improper because the injured party was not an employee under the Workmen’s Compensation Act.
Award annulled.
Scott, J., pro tem., and Crail, J., concurred.